Opinion to: SR   TJ   EVK   ERA   GCH   LCH   JB   JS   MM   TGT






Opinion to issue: October 22, 2009











In The
Court of Appeals
For The
First District of Texas






NO. 01-08-00734-CR






umekki marshall, Appellant

V.

THE STATE OF TEXAS, Appellee






On Appeal from the 185th District Court
Harris County, Texas
Trial Court Cause No. 1136263






Concurring opinion
I write in concurrence to emphasize that any attempt by the trial court to
“clarify” the notion of “beyond a reasonable doubt” for the
venire could, depending upon the tone of voice and other mannerisms used, easily
be construed by a juror as a gloss intended to minimize the import of this standard
by which a juror is to arrive at his or her very important and potentially life-altering decision. 
Here, the language used was both inartful and confusing.  Absent an audio
recording, we cannot know, nor should we speculate as to, the tone of voice or
other mannerisms possibly employed by the trial court in its communications with
the venire.  That a trial judge would risk prejudicing a defendant at voir dire by
speaking of legal concepts best left to trial counsel (who bear the responsibility to
do so), is ill-advised. 




                                                             Jim Sharp
                                                             Justice 
 
Panel consists of Justices Jennings, Higley, and Sharp.
Publish.  Tex. R. App. P. 47.2(b).
Justice Sharp, concurring.